Citation Nr: 1418802	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for paranoid type schizophrenia.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to the service-connected paranoid type schizophrenia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned a 30 percent disability rating for paranoid type schizophrenia effective November 24, 2006.  The rating was subsequently increased to 50 percent, also effective November 24, 2006, in a July 2009 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in February 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The issue of entitlement to a TDIU as a result of the service-connected paranoid type schizophrenia has been raised by the record.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate whether the Veteran is entitled to a rating in excess of 50 percent for his service-connected paranoid type schizophrenia.

As an initial matter, it appears that there are outstanding VA treatment records.  The Veteran testified that he was seen at the VA Medical Center (VAMC) in either Augusta, Georgia, or Dublin, Georgia, in 2008 or 2009.  Only records from the Atlanta VAMC have been obtained.  On remand, complete records from Augusta and Dublin must be requested.  In addition, it appears that records from the Atlanta VAMC dated between May 2009 and June 2010 and from June 2010 to the present, as well as records from the VAMC in Charleston, South Carolina, which is known as the Ralph H. Johnson VAMC, dated from November 2005 to February 2007, from February 2007 to August 2007, and from March 2009 to the present, must be obtained.  

The Veteran also reported treatment from the Savannah Vet Center.  See November 2006 VA Form 21-4138.  His complete records from this facility must be obtained.  

The Veteran submitted a decision issued by the Social Security Administration (SSA).  Other medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

The Veteran's psychiatric disability was last examined approximately seven years ago.  A more contemporaneous VA examination should be scheduled on remand.

Regarding the issue of entitlement to a TDIU, the Veteran should be sent a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013), and an appropriate VA examination should be scheduled.

As the claims are being remanded for the foregoing reasons, efforts should be made to obtain treatment records from Georgia Regional Hospital, where the Veteran testified to being hospitalized.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a notice letter to the Veteran and his representative that informs him of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's complete treatment records from the Augusta and Dublin VAMCs.

3.  Obtain the Veteran's treatment records from the Ralph H. Johnson VAMC dated from November 2005 to February 2007, from February 2007 to August 2007, and from March 2009 to the present.

4.  Obtain the Veteran's treatment records from the Atlanta VAMC dated between May 2009 and June 2010 and from June 2010 to the present.  

5.  Obtain the Veteran's complete records from the Savannah Vet Center.  

6.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

7.  Make efforts to obtain treatment records from Georgia Regional Hospital, where the Veteran testified to being hospitalized.  

8.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his paranoid type schizophrenia.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail. 

A detailed history, to include work history, should be obtained from the Veteran. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected paranoid type schizophrenia renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

10.  Finally, readjudicate the claims, to include the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



